IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE                                    No. 84529
                  RESIGNATION OF MARGUERITE
                  FRIEDLANDER, BAR NO. 7611.
                                                                         FILE



                           ORDER GRANTING PETITION FOR RESIGNATION
                             This is a joint petition by the State Bar of Nevada and attorney
                 Marguerite Friedlander for her resignation from the Nevada bar.
                                SCR 98(5) provides that Nevada attorneys who are not actively
                 practicing law in this state may resign from the state bar if certain
                 conditions are met. The petition includes statements from state bar staff
                 confirming that no disciplinary, fee dispute arbitration, or client security
                 fund matters are pending against Friedlander; and that she is current on
                 all membership fee payments and other financial commitments relating to
                 her practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                Bar counsel has recommended that the resignation be
                 approved, and the Board of Governors has approved the application for
                 resignation.     See SCR 98(5)(a)(2). Friedlander acknowledges that her
                 resignation is irrevocable and that the state bar retains continuing
                 jurisdiction with respect to matters involving a past member's conduct prior
                 to resignation. See SCR 98(5)(c)-(d). Finally, Friedlander has submitted an
                 affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
     OF
   NevADA
                                                                               /4- it I 4r
(0) 1947A 4SID
                              The petition satisfies the requirements of SCR 98(5).
                   Accordingly, we approve attorney Marguerite Friedlander's resignation.
                   SCR 98(5)(a)(2). The petition is hereby granted.
                               It is so ORDERED.




                   cc:   Bar Counsel, State Bar of Nevada
                         Marguerite Friedlander
                         Executive Director, State Bar of Nevada
                         Admissions Office, United States Supreme Court




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A ceMlia